PMC Mutual Funds – PMC Core Fixed Income Fund #77. O) Transactions Effected Pursuant to Rule 10f-3 Name of Issuer: Time Warner Cable Inc. Type of Security: Bond Trade Date: 6/16/08 Maturity Date: 7/18/2018 Interest Rate: 6.75% Principal Amount: 295,000 Total Purchase: $294,755 Principal value of offering: $2,000,000,000 Aggregate value of offering: $2,000,000,000 Securities acquired from: Morgan Stanley & Co. Incorporated Underwriting Syndicate’s Members: Morgan Stanley & Co. Incorporated Banc of America Securities LLC Barclays Capital Citigroup Global America Inc Daiwa Securities America Inc Deutsche Bank Securities Inc Fortis Securities Goldman Sachs & Co Greenwich Capital Markets Inc Lehman Brothers Mitsubishi Securities International Mizuho Securities USA Inc Morgan Stanley & Co Inc UBS Securities LLC Wachovia Securities Inc Blaylock Robert Van LLC Cabrera Capital Markets Inc Williams Capital Group LP
